77 U.S. 91 (1869)
10 Wall. 91
THE SCHOOLS
v.
RISLEY.
Supreme Court of United States.

*101 Messrs. M. Blair and F.A. Dick, for the plaintiff in error.
Mr. J.J. Gantt, contra.
*105 *106 Mr. Justice CLIFFORD delivered the opinion of the court.
Possession of the colony or province of Louisiana, ceded by France to the United States under the treaty of cession *107 of the thirtieth of April, 1803, was formally delivered to the United States on the twentieth of December of that year; and on the thirteenth of June, 1812, Congress passed the act making further provision for settling the claims to land in the Territory of Missouri, the first section of which provides to the effect that the rights, titles and claims to town or village lots, out-lots, common field lots and commons in, adjoining and belonging to the several towns or villages therein named, including St. Louis, in that Territory, "and which have been inhabited, cultivated, or possessed" prior to the date of that formal delivery, "shall be and the same are hereby confirmed to the inhabitants of the respective towns or villages aforesaid, according to their several right or rights in common thereto."[*]
Lands confirmed by the board of commissioners were not included in that section, and the further provision is that the principal deputy surveyor of the Territory shall survey or cause to be surveyed and marked, where the same has not been legally done, the out-boundary lines of the said towns or villages, so as to include the out-lots, common field lots, and commons thereto respectively belonging.
Provision having been made in the first section for such surveys, the second section provides that all town or village lots, out-lots, or common field lots included in such surveys, which are not rightfully owned or claimed by private individuals or held as commons belonging to such towns or villages, or selected by the President for military purposes, "shall be and the same are hereby reserved for the support of schools in the respective towns or villages aforesaid," not to exceed, however, one-twentieth part of the whole lands included in such general survey.
Part of block numbered eight hundred and fifty-six, situated in the city of St. Louis, is claimed by the plaintiffs in this case under the second section of that act, as appears in the description of the tract set forth in the petition, which is in the nature of an action of ejectment to recover possession *108 of the premises. Process was duly issued and served, and the defendant appeared and filed an answer in which he denied that the plaintiffs, at the commencement of the suit, were entitled to the immediate possession of the same, and he also denied that he, the defendant, did, at the time mentioned, unlawfully withhold from the plaintiffs the possession thereof as alleged in the petition.
Application for change of venue was subsequently made by the plaintiffs, and the cause, in pursuance of such application, was transferred into the St. Louis Circuit Court, where the parties went to trial, and the verdict and judgment were for the defendant, and the plaintiffs excepted and removed the cause into the Supreme Court of the State.
Subsequent to the removal of the cause into the Supreme Court the defendant deceased and his legal representatives became parties to the suit, and after hearing, the judgment of the Circuit Court of the State was in all things affirmed, and the plaintiffs sued out a writ of error under the twenty-fifth section of the Judiciary Act, and removed the cause into this court.
By the bill of exceptions it appears that the plaintiffs in the trial before the jury in the Circuit Court of the State introduced the following evidences of title in support of their claim to the immediate possession of the premises: (1) A copy of the ordinance dated November 9, 1809, incorporating the town of St. Louis. (2) Survey and plat of the boundary of the town, which purport to have been made in conformity to the requirements of the first section of the before-mentioned act of Congress. (3) School assignment numbered four hundred, and dated December 10, 1855, as more fully set forth in the transcript. (4) An act of the State legislature, approved November 23, 1857, which it is agreed may be read from the printed volume. (5) Copy of the deed from the city of St. Louis to the plaintiffs relinquishing to them the land in controversy. (6) Quit-claim deed from the plaintiffs to the city of St. Louis relinquishing their title to certain tracts therein specified. (7) An act of the legislature of the State, approved March 3, 1851, entitled *109 "An act respecting swamp lands in St. Louis County." (8) Three acts of Congress upon the subject, to wit, the act passed June 13, 1812, also the act passed May 26, 1824, and the act passed January 27, 1831, to which reference is made.[*] (9) A stipulation waiving objections to certain depositions, and agreeing that the defendant was in the possession of the premises at the commencement of the suit.
Separate examination of the respective evidences of title introduced by the plaintiffs will not be necessary, for two reasons: (1) Because the defendant concedes that the assignment of the land to the schools under the act of May 26, 1824, vested a good title in the plaintiffs, unless the title to the same was confirmed by the first section of the prior act to those under whom the defendant claims a superior title. (2) Because the questions to be determined are presented in the exceptions to the refusals of the court to give the instructions as requested by the plaintiffs and to the instructions given by the court to the jury.
Both parties agree that the land in controversy adjoins block forty-four, which belongs in part at least to the defendant and is not claimed by the plaintiffs. They also agree that prior to 1844 block forty-four was the front block facing the river, and that the land of the entire block in controversy has been formed since that time by alluvial deposits, but the theory of the plaintiffs is that block forty-four, as originally located and marked on the plan of the town, never extended to the river, that there was in fact a margin of shore between that block and the river, which was reserved for public use as a way for voyagers or a tow-path for persons engaged in propelling boats, and that such way or tow-path never was a part of the block possessed and claimed by the defendant and his associates.
Suppose the fact to be so, then it is not pretended by the defendant that the land described in the petition was confirmed by the first section of the act of June 13, 1812, but he denies the entire theory of the plaintiffs and insists that *110 there never was any such public reservation between the block possessed and claimed by him and the river, as is supposed by the plaintiffs; that the use of the supposed margin by voyagers and other persons as a way or tow-path, if any, was permissive and by consent of the owners of the block, and that the block as laid out, inhabited, cultivated and possessed was always understood to extend to the river, and consequently that the same was confirmed by the first section of the before-mentioned act of Congress, as contended by the defendant.
Conceded, as the fact is, that the title to block forty-four was in those under whom the defendant claims, prior to the alluvial deposits which formed the land described in the petition, the principal contest in the State court was and still is as to the extent and boundaries of that block antecedent to the time when the land in controversy was formed by such alluvial deposits and accretions. Beyond doubt, block forty-four, if it was inhabited, cultivated, and possessed prior to December 20, 1803, as claimed by the defendant, was confirmed by the first section of the act of June 13, 1812; and if it extended to the river at that time it is clear that the owners thereof were riparian owners; and if so, it is equally clear that they were entitled, as such to all the accretion thereto occasioned by alluvial deposits or by the gradual recession of the waters of the river from the usual water-mark.[*]
On the other hand, unless that block extended to the river, as supposed by the defendant, it is certain that he has no title to the land in controversy, as those under whom he claims in that state of the case were not riparian proprietors, and the act of Congress referred to as confirming the title to that block could not and did not have the effect to enlarge its boundaries.[]
Evidence, written and oral, was introduced by the defendant to show that the northern half of block forty-four *111 was inhabited, cultivated, and possessed by Madame Charleville and her children several years before the treaty of cession was ratified, and the witnesses testify that there was a house and barn on the lot and other improvements, and that it extended to the river. She and her family occupied and cultivated the northern half of the block, and the witnesses also testify that it was fenced in on all sides excepting the side bordering on the river, and the evidence to that effect is full and satisfactory. They admit, however, that there was a passage-way on the shore or bank of the river kept by the owner for her own convenience, where people used to pass as on a street or alley, but they generally agree that it was not a public way, and that it was frequently interrupted by fences built by the owner of the premises.
Parol evidence was also introduced by the defendant, showing that Charles Leveille inhabited, cultivated, and possessed the southern half of that block prior to the ratification of the treaty of cession, and the defendant introduced the original concession to him of that part of the block, dated March 1, 1788, and also a translation of the same, and the proofs show that his lot was sixty by one hundred and fifty feet, and that it was inhabited, cultivated, and possessed by the donee of the tract some eight years before the date of the concession.
As there described, the lot is "bounded on one side by the land of Louis Ride, on the other by His Majesty's domain, on the rear by the Mississippi, and on the main front by the road which follows from the second main street to the Prairie-à-Catalan." He also introduced a concession from the governor to Augustin Amiot, dated September 2, 1788, of a lot in the southern part of St. Louis, described in the concession as follows, to wit: "120 feet front by 150 feet deep, bounded on the north side by the lot of the free negro called Charles, on the other side by the royal domain, on the rear by the Mississippi, and on the principal front by the royal road leading to the Prairie-à-Catalan." Other exhibits were also introduced by the defendant as fully set forth in the record, and the parties agreed that Prairie-à-Catalan and Carondelet, as used in the record, mean the same thing.
*112 Defendant also introduced a resolution and ordinance of the city, adopted in 1823, in relation to the survey of the city, and also a lithographic copy of the map made by the city surveyor in accordance with that ordinance; also the revised ordinances of 1843, concerning streets. Proof was also introduced by him to show that the original map was lost and that the copy was correct, and it appears that it was put in evidence to show that Main Street, at that date, extended no further south than Plum Street, and that the eastern part of block forty-four, as now claimed, was a part of the bed of the river.
By the record it also appears that the defendant introduced a tax sale of the lot occupied by the colored man, Charles Leveille, for the non-payment of the taxes for the year 1826, and the assessment shows that the lot was therein described as bounded east by the river. Tax receipts for ten or fifteen years, given for the taxes paid by the defendant, as assessed on his property, commencing in the year 1837 and ending in the year 1857, were also introduced by the defendant, and it appears that prior to the year 1853 he was taxed for a lot in block forty-four, described as bounded on the east by the river.
Rebutting evidence, written and oral, was then introduced by the plaintiffs, tending to show that there was a public passage-way or street between block forty-four and the river, and that no part of that block ever extended easterly beyond that passage-way. Chouteau's map is one of the written evidences referred to as having been introduced by the plaintiffs, and they insisted, and still insist, that their title to the land in controversy is conclusively shown by that document.
When the plaintiffs rested, the defendant was permitted to rejoin, and he introduced new evidence to show that the block as originally inhabited, cultivated, and possessed did extend to the river, and that there never was any such public passage-way or street as that described by the plaintiff's witnesses.
Both parties resting, instructions were given by the court *113 to the jury, first at the request of the plaintiffs, and secondly at the request of the defendant, but the finding of the jury was adverse to the plaintiffs, affirming the theory of the defendant, that there was not any such public passage-way or street between the river and block forty-four, as is supposed by the plaintiffs, and that the block referred to, as originally located, did extend to the river, as claimed by the defendant.
Five instructions presented by the plaintiffs were given by the court to the jury as requested, and three presented by the defendant were also given without any qualification, but the plaintiffs presented at the same time fourteen other prayers for instruction which were refused by the court. Reference is made to the record for the precise form of the instructions as requested and given or refused, as they fill too much space to be reproduced without abbreviation. Those given at the request of the plaintiffs are in substance and effect as follows: 1. That calls for the river, in the conveyances read in evidence, do not give or create riparian rights. 2. That the eastern boundary of the city and the eastern line of the out-boundary, as read in evidence, extended to the middle of the channel of the river. 3. That if the jury believe from the evidence that a street, tow-path, or passage-way, or other open space, was permanently established, for the public use, between the river and block forty-four when the town was founded and laid out, then, and in that case, the owner or owners of that block were not riparian proprietors of the land between that block and the river. Two other instructions were given at the request of the plaintiffs, but they are omitted as not material in this investigation, because they are the same in principle as those already reproduced.
Instructions were then given to the jury as requested by the defendant, which are in substance and effect as follows: 1. That if the jury believe from the evidence that the original claimant, prior to December 20, 1803, inhabited, cultivated, and possessed the land described in the petition, claiming title to the same, and that she and those claiming title under *114 her continued to inhabit, cultivate, and possess the premises to the passage of the act of June 13, 1812, and that the land in controversy is a part of the accretions made to that lot along the eastern line extending to the river in its present position, then the plaintiffs cannot recover, and the verdict must be for the defendant. 2. That the evidence that a passage-way or tow-path existed along the river bank will not affect the rights of the parties if the jury find from the evidence that the same was kept up at the charge and risk of the proprietor of the lot, and that it followed the changes of the river, going to the east or west as the river receded from or encroached upon the lot, and that the inclosure of the proprietor was advanced or set back with such changes. 3. That the claim confirmed to Louis Ride cannot affect the rights of the parties if the jury find from the evidence that the claim was located in another and different block from that inhabited, cultivated, and possessed by Madame Charleville.
Obviously the third instruction given at the request of the plaintiffs is in substance and effect the same as the first instruction given at the request of the defendant, and it is clear that those instructions fairly presented the whole merits of the controversy to the jury as it is exhibited in the pleadings and evidence.[*]
No attempt is made by the plaintiffs to call in question the instructions given at their own request, nor could they be permitted to do so if the attempt was made, as such errors, if any, are to be imputed to the party making the request rather than to the court.[]
They do insist, however, that the instructions given at the request of the defendant are inconsistent with those given at their request, but the court, after having carefully examined and compared the respective instructions referred to, is of the opinion that the proposition finds no support in the record.
*115 Where the instructions given to the jury are sufficient to present the whole controversy to their consideration, and they are framed in clear and unambiguous terms, it is no cause for the reversal of a judgment to show that one or more of the prayers for instruction presented by the losing party and not given by the court were correct in the abstract, as the refusal of the court to give the instructions as requested, under those circumstances, would not work any injury to the party making the request, and therefore cannot be regarded as error.[*]
Apply that rule to the present case and it is not necessary to add another observation in respect to the prayers for instruction presented by the plaintiffs, and which were not given by the court. Certainly the instructions given, as well those given for the plaintiffs as those given for the defendant, are clear and unambiguous, and they expressly concede that the plaintiffs must recover if block forty-four was bounded on the east by a street, passage-way, or tow-path, which is all that the plaintiffs now ask, if the case is one to be submitted to the determination of a jury. They contend that Chouteau's map is conclusive in their favor, but the court is of a different opinion, and accordingly affirms the correctness of the other branch of the instructions, in which the jury were told that their verdict must be for the defendant if they found from the evidence that there was no such street, passage-way or tow-path between that block and the river, and that the river, when the town was laid out and when the act of confirmation was passed, constituted the eastern boundary of that block.[]
Suffice it to say, without pursuing the argument further, that the court is of the opinion that the instructions were, in all respects, proper, and that they were clear and unambiguous, and amply sufficient to enable the jury to dispose *116 of the whole controversy as exhibited in the pleadings and evidence.[*]
Complaint is also made by the plaintiffs that the court erred in not regarding Chouteau's map as a muniment of title conclusive in their favor; but the court is of the opinion that the view taken of it by the State court is correct, and that it was properly regarded as evidence of title, and not as a muniment of title conclusive in itself, and that as such it was regular to submit it to the jury with the other evidence introduced by the parties. Neither party can justly complain, as the action of the court in giving the instructions was in accordance with their respective requests.
Ejectment was also brought by these plaintiffs in the same court, at the same time, against Mary Fritz, to recover possession of the southern part of the same block. Before trial the venue was changed, as in the preceding case, to the same Circuit Court, where the parties went to trial, and the verdict and judgment were for the defendant or her legal representatives. Appeal was taken by the plaintiffs to the Supreme Court of the State, and the judgment in that court was affirmed. They then removed the case into this court, where it is numbered twenty-eight on the calendar, and it was argued and submitted to the court here at the same time with the case just decided. Since that time it has been carefully examined, and it should be remarked that the facts of the case are in many respects different from the case just decided, but the differences are not of a character to affect the result in this court, and as both parties agree that the decision of the case must follow that in the preceding case, it is not thought necessary to point out those differences.
DECREE IN EACH CASE AFFIRMED.
NOTES
[*]  2 Stat. at Large, 748.
[*]  2 Stat. at Large, 748; 4 Ibid., 65, 435.
[*]  Kissell v. The Schools, 18 Howard, 21.
[]  Railroad v. Schurmeir, 7 Wallace, 287; 3 Kent's Commentaries, 11th ed. 427.
[*]  The Schools v. Risley et al., 40 Missouri, 365.
[]  Buie v. Buie, 2 Iredell, 87.
[*]  Law v. Cross, 1 Black, 536; Hall v. Hall, 6 Gill & Johnson, 386.
[]  Jones v. Soulard, 24 Howard, 41; Smith v. Public Schools, 30 Missouri, 301; Le Beau v. Gaven, 37 Id. 556; Dovaston v. Payne, 2 Smith Leading Cases (6th Am. ed.), 243.
[*]  Savignac v. Garrison, 18 Howard, 136; New Orleans v. United States, 10 Peters, 662; Railroad Company v. Schurmeir, 7 Wallace, 287.